UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 20-20668-CIV-MORENO
MATTHEW FAISON,

Plaintiff,
vs,

JOHN HENDRY DOE, JIMMIE CARE, and
JILL CARE,

Defendants.
/

 

ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS
AND ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE

THIS CAUSE came before the Court upon a sua sponte review of the record.

THE COURT has reviewed the Complaint, the Motion to Proceed Jn Forma Pauperis and
supporting affidavit, and the Notice of Intent, all filed on February 14, 2020, and is otherwise
fully advised in the premises.

Where a prisoner has, on three or more previous occasions, brought an action or appeal
that was dismissed as frivolous, malicious, or failing to state a claim, he is prohibited from bringing
another civil action without paying the filing fee unless he is under imminent danger of serious
bodily injury. See 28 U.S.C. § 1915(g); Waseem Daker v. Warden, 2020 WL 751817, at *2
(11th Cir. Feb. 14, 2020) (per curiam).

Here, the Plaintiff acknowledges in the Complaint that he is a “three striker.” (See D.E. 1

at 8.)' Thus, the Plaintiff is only entitled to proceed without payment of court fees if he adequately

 

' Recently, this Court affirmed and adopted a Report and Recommendation by Magistrate
Judge Reid, which, “[r]ather than recounting Plaintiff's decades of frivolous litigation,” took
judicial notice of at least three cases filed by the Plaintiff that were dismissed as frivolous. See
Faison v. State of Fla., Case No. 19-25264-CV-MORENO, D.E. 5 at 3, (S.D. Fla. Jan. 13, 2020).

 

 
alleges that he is “under imminent danger of serious physical injury.” § 1915(g).

When determining whether a plaintiff has met his burden of proving that he is in imminent
danger of serious physical injury, his complaint is construed liberally, and his allegations accepted
as true. Waseem Daker, 2020 WL 751817, at *2 (citing Brown v. Johnson, 387 F.3d 1344, 1349—
50 (ilth Cir. 2004)). General assertions, however, are insufficient to invoke the
“Imminent danger” exception in Section 1915(g). See Abdullah v. Migoya, 955 F. Supp. 2d 1300,
1307 (S.D. Fla. 2013) (citing Skillern v. Paul, 202 F. App’x. 343, 344 (11th Cir. 2006)
(per curiam)). To satisfy his burden, the Plaintiff “must provide the court with specific allegations
of present imminent danger indicating that a serious physical injury will result if his claims are not
addressed.” Id.

Here, the Plaintiff summarily asserts that he is “under imminent danger of serious physical
medical injury for the medical clinic [is] not providing treatment.” (See D.E. 1 at 8.) Without any
supporting factual allegations about the nature of his ailments and the treatment he is receiving,
who is refusing to provide the treatment, and when and how the treatment is being refused, the
Court finds that this generalized and conclusory assertion is not enough to allege imminent danger
of serious physical injury such that the Plaintiff can proceed without paying the required filing fee.
See, e.g., Skillern, 202 F. App’x. at 344 (affirming dismissal of complaint where “vague statements
[did] not satisfy the dictates of § 1915(g)”); Abdullah, 955 F. Supp. 2d at 1307 (denying motion to
proceed in forma pauperis and dismissing complaint where the plaintiff “failed to present any
evidence to support his allegation that he [was] in imminent danger of serious physical injury
entitling him to invoke the exception” in Section 1915(g)).

For these reasons, it is

ADJUDGED that because the Plaintiff is a “three striker” under Section 1915(g) and has

 
not adequately alleged that he is under “imminent danger of serious physical injury,” his Motion
to Proceed In Forma Pauperis (D.E. 3) is DENIED and the Complaint (D.E. 1) is DISMISSED
without prejudice. See Waseem Daker, 2020 WL 751817, at *2 (“[W]hen a district court denies
leave to proceed IFP pursuant to § 1915(g), it must dismiss the complaint without prejudice,
without giving the inmate an opportunity to arrange payment of the fee.”) (citing Dupree v. Palmer,
284 F.3d 1234, 1236 (11th Cir. 2002) (per curiam)).

DONE AND ORDERED in Chambers at Miami, Florida, this _/ Ve ebruary 2020.

 

 

UNITED STATES DISTRICT JUDGE
Copies furnished to:

Matthew Faison

038634-C]-125

Calhoun Correctional Institution
Inmate Mail/Parcels

19562 SE Institution Drive
Blountstown, FL 32424

Pro Se

 
